Citation Nr: 0026295	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Lincoln, Nebraska.  The Board, in a decision dated 
in October 1998, denied service connection for PTSD, 
tinnitus, otomycosis, narcolepsy and dermatitis.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  The 
Court, in an Order dated January 21, 2000, granted a joint 
motion to dismiss the appeal with respect to otomycosis, 
narcolepsy and dermatitis, and to vacate the portion of the 
Board's October 30, 1998 decision that denied entitlement to 
service connection for PTSD and tinnitus, remanding such 
matters for further action consistent with the concerns 
raised by the parties.


FINDINGS OF FACT

1.  The record contains competent evidence attributing the 
veteran's credible account of a continuity of bilateral 
ringing in the ears since in-service noise exposure to a 
diagnosis of tinnitus.

2.  The record contains a diagnosis of PTSD that has been 
related by a competent professional to in-service stressors 
as reported by the veteran.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Generally, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question to be answered with respect to claims 
of service connection is whether there is evidence that the 
claim is well grounded.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 
3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has elaborated that the second and third 
Caluza elements may also be satisfied under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. at 495-97.  However, even under 
this regulation, medical evidence is required to demonstrate 
a relationship between a present disability and the 
continuity of symptomatology if the condition is not one 
where a lay person's observations would be competent.  See 
Niemiec v. West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) 
(per curiam) (the Court found the veteran's claim not well 
grounded where there was no medical evidence of a chronic 
psychiatric disorder manifested in service, and where there 
was no medical evidence linking a diagnosed post-service 
psychiatric disorder to service); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999); Wade v. West, 11 Vet. App. 302 
(1998); Boyer v. West, 11 Vet. App. 477 (1998), aff'd on 
reh'g, 12 Vet. App. 142 (1999).

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The standard for 
establishing a well-grounded claim has been described as very 
low.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Analysis

Tinnitus

In October 1992, the RO received a statement in which the 
veteran claimed entitlement to service connection for hearing 
loss; he stated he had been an anti-aircraft gunner in 
service, constantly exposed to the concussion and blast of 
guns.  

In June 1993, the veteran presented for VA examinations.  A 
report of audio-ear disease examination notes a diagnosis of 
deafness by history; the examiner indicated it was "possible 
that [the veteran's] difficulty with his ears started with 
him serving in anti aircraft artillery unit."  In connection 
with ear, nose and throat evaluation, the veteran reported 
in-service exposure to gunfire and complained of progressive 
hearing loss thereafter.  He also complained of bilateral 
nonpulsatile tinnitus, waxing and waning in frequency.  The 
diagnosis was sensorineural hearing loss with reduced 
auditory discrimination by history, most likely secondary to 
acoustic trauma.  The veteran is now service connected for 
bilateral hearing loss.

In August 1994, the RO received a statement from the veteran 
in conjunction with his personal hearing, indicating the 
presence of constant ringing in his ears since service.  
During the hearing the veteran testified that he was exposed 
to gunfire during service and that after such exposure his 
ears would hurt and ring.

The veteran is currently diagnosed with tinnitus, meeting one 
prong of well groundedness under Caluza, supra.  Moreover, 
the veteran has provided a credible history of continuous ear 
problems since service.  He has testified as to in-service 
noise exposure, followed by problems such as pain or ringing 
in his ears.  The veteran has also reported constant ringing 
in his ears since service.  Such account is deemed credible 
for the purpose of determining well groundedness.  
Furthermore, ringing in the ears is a condition given to lay 
observation and, the diagnosis of tinnitus has been 
attributed to the veteran's lay account of continuous ringing 
since service.  Thus, the record contains evidence of a nexus 
between the present disability, tinnitus, and the post-
service symptomatology of ringing in the ears, sufficient to 
well ground the veteran's claim.  See Savage v. Gober, supra.

PTSD

The veteran served during World War II in Battery D, 811th 
AAA Auto Weapons Battalion.  His military occupational 
specialty was anti-aircraft gunner.  He is credited with 
service in the Pacific Theater from June 1942 to October 
1945.

In a personal statement received in April 1993, the veteran 
noted that while stationed with his gun battery in the 
Gilbert Islands he became very nervous and that such 
nervousness continued upon his return to the United States 
and in civilian life.  He indicated that there were times he 
felt that he was "an inward time bomb about to explode."  
In a statement received in June 1993, the veteran indicated 
he had served on Gilbert Island soon after it was secured as 
a Naval Air Defense base.  He stated that they had no shade, 
only tents; that the heat was tremendous; that the water was 
unfit to drink; and that the stench of the island was 
sickening and nerve racking.  The veteran stated that he 
himself was not in combat but that his unit had been in a 
combat zone.  

In July 1993, the veteran underwent mental status examination 
by a private psychiatrist upon referral by VA.  The veteran 
stated he was stationed in the Pacific during the war and 
"saw some action during that period of time."  He 
complained of severe anxiety, hyperalertness, hypervigilance, 
and some constriction of affect, as well as sleeping problems 
and what sounded like panic episodes.  The examiner opined 
that the veteran appeared to have had PTSD that was more 
active for a number of years post discharge but although 
still present, was now much diminished.

In August 1994, the RO received a statement from the veteran 
in conjunction with his personal hearing.  The veteran 
reported stress from his hearing difficulty and complained 
that his narcolepsy wore on his nerves.  The veteran reported 
that his main trauma began in 1944 after landing on an island 
of the Tarawa atoll.  The veteran reported that his sleep 
difficulties, later diagnosed as narcolepsy, began at that 
time and that he had had to fight sleep while on night guard 
duty.  He described the terrible stench and heat of the 
island and complained of having no water fit for use.  He 
also described that both American and Japanese soldiers were 
sharing the same trench.  That comment was clarified during 
the hearing where the veteran indicated that the casualties 
from opposing sides were often buried side by side in one 
trench.  During the hearing the veteran's representative also 
testified that the veteran was in combat.  Transcript at 5-7.  
The veteran also stated that he feared the potential of a 
malfunction in the guns he was handling during his active 
service.  Transcript at 13.

The claims file contains a statement from a counseling 
specialist at the Vet Center, dated in October 1995.  The 
counselor set out a history provided by the veteran, to 
include an incident where some guards were digging bodies 
looking for souvenirs and were wounded by a booby trap.  

In August 1997, the U.S. Army & Joint Services Environmental 
Support Group, redesignated as the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), advised the RO that 
no combat unit records were submitted by the veteran's unit 
during his tour of duty.  The USASCRUR provided records that 
did document combat activity in the area the veteran's unit 
was situated during the time of his tour on the Tarawa atoll.  
Also of record is an article pertinent to the military 
operations on the Tarawa atoll and documenting the deaths of 
many in the takeover preceding the veteran's assignment to 
that area.  A review of the claims file reveals that the 
National Personnel Records Center advised the RO that the 
veteran's personnel record could not be reconstructed.  

Based on consideration of the above the Board finds the 
instant claim to be is well grounded in that the record 
contains a diagnosis of PTSD, related by the July 1993 VA 
examiner to the veteran's account of having seen "some 
action" in service.  For the purposes of determining well 
groundedness, the veteran's account of having seen "some 
action" in service is deemed credible.  See King, supra.  


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded; to that extent only the claim is granted.

The claim of entitlement to service connection for PTSD is 
well grounded; to that extent only the claim is granted.


REMAND

Since the veteran's claims of entitlement to service 
connection for tinnitus and PTSD are well grounded, VA has a 
duty to assist the veteran in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claims and by conducting appropriate medical inquiry.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 
U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining pertinent 
outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In this case, remand to obtain medical opinions as to the 
etiology of the veteran's tinnitus and with respect to 
whether he meets the diagnostic criteria for service-related 
PTSD is indicated.  

With respect to tinnitus, although the veteran has related 
continued ringing in his ears since service, no medical 
professional has provided any comment as to the onset of such 
problem.  An etiologic opinion, based on consideration of the 
veteran's in-service and post-service history, would be 
probative of the claim.  See the Joint Motion For Partial 
Remand and to Stay Further Proceedings, page 4.

With respect to PTSD, the Joint Motion for Partial Remand 
cites the evidence and testimony submitted by the veteran 
relevant to his experiences on the Tarawa atoll.  Although 
stationed there after the major campaigns, the veteran has 
argued not that he engaged in the actual combat activities, 
but that he was instead subjected to aftermath in the form of 
the smells of the buried dead, worsened by the heat and lack 
of clean facilities.  Such subjective accounts, although 
anecdotal, are consistent with the veteran's service.  The 
July 1993 VA examiner appears only to attribute PTSD to the 
veteran's having seen "some action."  It is unclear whether 
that examiner considered the stressful experiences actually 
claimed by the veteran in arriving at such diagnosis.  Thus, 
a comprehensive examination to consider the sufficiency of 
the veteran's noncombat stressors in meeting the diagnostic 
criteria for PTSD would be probative.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should schedule the veteran 
for VA examination by an appropriate 
specialist to provide an opinion as to 
whether the veteran has tinnitus that is 
related to his period of active military 
service, to include whether such is 
related to exposure to noise coincident 
with service duties.  The rationale for 
such opinion should be stated.

2.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO, to include providing 
further pertinent details relative to his 
stressful wartime experiences.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

3.  The RO should conduct any 
additionally indicated development 
pertinent to PTSD, such as obtaining 
records of VA or private medical 
treatment and requesting further service 
information from appropriate sources.

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination by a panel of board-certified 
psychiatrists, if available.  The RO must 
specify for the panel that the fact of 
the veteran's service on the Tarawa atoll 
is verified, and that his account of 
having been exposed to the smells of 
buried bodies, the mental impact of his 
surroundings, including the smell, the 
heat and the lack of clean water, is 
consistent with the facts and 
circumstances of his service.  The panel 
should confirm or refute the diagnosis of 
PTSD, and further identify the nature and 
etiology of any alternate or co-existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the panel should identify the 
stressor(s) to which such diagnosis is 
attributed.  If PTSD is not diagnosed, 
the panel is requested to provide an 
explanation as to which of the diagnostic 
criteria were not met.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims of entitlement to service 
connection for tinnitus and PTSD.  If any 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


- 11 -


